          Case 1:16-cv-02662-GLR Document 132 Filed 07/02/20 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND
        Chambers of                                                       101 West Lombard Street
GEORGE L. RUSSELL, III                                                    Baltimore, Maryland 21201
 United States District Judge                                                   410-962-4055

                                           July 1, 2020

MEMORANDUM TO COUNSEL RE:                            Eric Jones v. Joshua Jordan, et al.
                                                     Civil Action No. GLR-16-2662

Dear Counsel:

      Pending before the Court is Defendants Joshua Jordan and Russell J. Tonks’ Motion for
Reconsideration (ECF No. 120). The Motion is ripe for disposition, and no hearing is necessary.
See Local Rule 105.6 (D.Md. 2018). For the reasons outlined below, the Court will deny the
Motion.

       This civil rights action arises from Plaintiff Eric Jones’ August 17, 2014 encounter with
Officers Joshua Jordan and Russell J. Tonks (collectively, “Officer Defendants”), who allegedly
stopped, searched, and arrested Jones using excessive force and without reasonable suspicion or
probable cause. (See Am. Compl. ¶¶ 25–44, ECF No. 21).

        On July 22, 2016, Jones sued Officer Defendants, former Police Chief Anthony W. Batts,
the Baltimore Police Department (“BPD”), Unknown Individual Officers, and Unknown BPD
Supervisors. (ECF No. 1). Jones filed an Amended Complaint on October 25, 2016 supplementing
his factual allegations and alleging: direct liability for violation of the Fourth and Fourteenth
Amendments to the U.S. Constitution for unlawful search and seizure pursuant to 42 U.S.C. § 1983
(Count I); municipal liability for violation of the Fourth and Fourteenth Amendments under § 1983
(Count II); supervisory liability for violation of the Fourth and Fourteenth Amendments under
§ 1983 (Count III); bystander liability for violation of the Fourth and Fourteenth Amendments
under § 1983 (Count IV); violation of the Maryland Declaration of Rights (Count V); malicious
prosecution (Count VI); assault and battery (Count VII); false imprisonment (Count VIII); and
false arrest (Count IX). (Am. Compl. ¶¶ 95–149).

        On December 14, 2018, Officer Defendants filed a Motion for Summary Judgment. (ECF
No. 94). Jones filed an Opposition and Cross-Motion for Partial Summary Judgment on January
11, 2019. (ECF No. 104). After the motions were fully briefed, this Court issued a Memorandum
Opinion and Order on September 13, 2019 denying both motions. (ECF Nos. 116, 117). On
September 19, 2019, Officer Defendants filed a Motion for Reconsideration. (ECF No. 120). Jones
filed an Opposition on September 26, 2019. (ECF No. 121). Officer Defendants filed a Reply on
October 10, 2019. (ECF No. 125).

       The Federal Rules of Civil Procedure do not contain an express provision for a “motion for
reconsideration.” Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 470 n.4 (4th Cir.), cert. denied,
565 U.S. 825 (2011). But, to avoid elevating form over substance, a motion to reconsider may be
           Case 1:16-cv-02662-GLR Document 132 Filed 07/02/20 Page 2 of 4



construed as a motion to alter or amend judgment under Rule 59(e), or a motion for relief from
judgment under Rule 60(b). See MLC Auto., LLC v. Town of S. Pines, 532 F.3d 269, 278–80 (4th
Cir. 2008). By contrast, Rule 60(a) is “used ‘to perform a completely ministerial task[,]’ such as
‘making a judgment more specific in the face of an original omission’ but not to ‘revisit the merits
of the question’ or ‘reconsider the matter.’” Rhodes v. Hartford Fire Ins. Co., 548 F.App’x 857,
859 (4th Cir. 2013) (quoting Kosnoski v. Howley, 33 F.3d 376, 379 (4th Cir. 1994)).

        Officer Defendants contend that reconsideration is warranted under Rules 60(a) and 60(b)
because Jones failed to rebut, thereby conceding, that Officer Defendants are entitled to qualified
immunity on Counts I and IV and that Count VII is barred by the statute of limitations. Officer
Defendants also argue that the Court failed to consider their qualified immunity and statute of
limitations arguments in its September 13, 2019 Opinion. The Court disagrees.

        A party seeking relief under Rule 60(b) must first establish “timeliness, a meritorious claim
or defense, and a lack of unfair prejudice to the opposing party.” Mizrach v. United States, No.
WDQ-11-1153, 2015 WL 7012658, at *4 (D.Md. Nov. 12, 2015) (citing Aikens v. Ingram, 652
F.3d 496, 501 (4th Cir. 2011)). Only after the movant has made that preliminary showing will the
court consider the basis for the motion, which must allege mistake, newly discovered evidence,
fraud, invalidity of the judgment, or “any other reason that justifies relief.” Fed.R.Civ.P. 60(b).

        Officer Defendants argue that Rule 60(b)’s catch-all provision warrants reconsideration of
this Court’s decision. However, contrary to Officer Defendants’ assertion, neither Jones nor the
Court failed to consider their qualified immunity and statute of limitation arguments, thereby
justifying relief under Rule 60(b).

       In opposition to Officer Defendants’ motion for summary judgment, Jones squarely
addressed their qualified immunity claim, stating:

       [Officer] Defendants are not entitled to qualified immunity as they failed to follow
       the guidelines permitted Police Officers when investigating possible improper
       conduct. They mistake a permissible field interview in which a party is free to not
       respond and is free to leave, which only requires reasonable articulable suspicion
       and a stop where they effectively detain someone, and they are not free to leave. In
       the latter they are required to have probable cause to so detain. [Officer]
       Defendants’ joint actions amounted to an immed iate detention and arrest of the
       Plaintiff which effectively violated his civil and constitutional rights from the
       moment they began to order him to obey their instructions.

(Pl.’s Opp’n Defs.’ Mot. Summ. J. at 21, ECF No. 104-1). Thus, any allegation that Jones failed
to rebut the qualified immunity argument is demonstrably false and does not provide a basis for
reconsideration under Rule 60(b).1


       1  In their Reply, Officer Defendants characterize Jones’ rebuttal as “scant,” and assert that
Jones failed to meet his “duty to rebut the argument” and that their “qualified immunity argument
deserved Plaintiff’s attention and a more fulsome debate and analysis.” (Defs.’ Reply Pl.’s Opp’n
Defs.’ Mot Recons. at 1–2, 4, ECF No. 125). However, Officer Defendants’ dissatisfaction with


                                                 2
         Case 1:16-cv-02662-GLR Document 132 Filed 07/02/20 Page 3 of 4




        For the Court’s part, there was no need to engage in a substantive analysis of Officer
Defendants’ qualified immunity argument. It is well-settled that government officials performing
discretionary functions are entitled to qualified immunity “insofar as their conduct does not violate
clearly established statutory or constitutional rights of which a reasonable person would have
known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In determining whether a government
official is entitled to qualified immunity, the Court “‘must first determine whether the plaintiff has
alleged the deprivation of an actual constitutional right at all,’” before determining “‘whether that
right was clearly established at the time of the alleged violation.’” Wilson v. Layne, 526 U.S. 603,
609 (1999) (quoting Conn v. Gabbert, 526 U.S. 286, 290 (1999)).

         Here, the Court could not determine if Officer Defendants were entitled to qualified
immunity at the summary judgment stage, because the facts supporting Jones’ Fourth and
Fourteenth Amendment claims are hotly contested. As to Count I, this Court concluded that
“genuine disputes of material fact exist as to whether: (1) Officer Defendants had reasonable
articulable suspicion to stop Jones; and (2) as to whether Officer Defendants used excessive force
in detaining Jones.” (Memo. Op. at 13, ECF No. 116). Similarly, as to Count IV, this Court
concluded that “[b]ecause a genuine dispute of material fact exists as to whether Jones had
contraband on his person at the time of his arrest, the Court cannot decide as a matter of law
whether [his] Fourteenth Amendment due process rights were violated.” (Id. at 14). Given these
factual disputes, resolution of Officer Defendants’ qualified immunity claim on summary
judgment would have been inappropriate. See Hupp v. Cook, 931 F.3d 307, 318 (4th Cir. 2019)
(“The question of whether a reasonable officer would have known that the conduct at issue violated
[a constitutional] right . . . cannot be decided on summary judgment if disputes of the historical
facts exist.”). The Court will not reconsider a qualified immunity claim that it was unable to resolve
at the summary judgment stage, and Officer Defendants’ Motion is an impermissible attempt to
relitigate the matter under Rule 60(b). See Sewell v. Strayer Univ., No. DKC 12-2927, 2014 WL
12741336, at *1 (D.Md. Sept. 18, 2014) (noting that dissatisfied litigants may not use Rule 60(b)
to relitigate issues).

        Lastly, Officer Defendants’ assertion that Jones and this Court failed to address their statute
of limitations argument is without merit. As Jones correctly notes, Officer Defendants did not raise
this argument in their motion for summary judgment but did so, for the first time, in their reply.
(See Mem. Supp. Defs’ Opp’n Pl.’s Cross Mot. Summ. J. at 8 n.7, 22, ECF No. 111-1). Thus,
Jones could not respond to this argument without seeking leave of court to file a surreply. See
Local Rule 105.2(a) (D.Md. 2018); see also Khoury v. Meserve, 268 F.Supp.2d 600, 605 (D.Md.
2003) (explaining that “[s]urreplies may be permitted when the moving party would be unable to
contest matters presented to the court for the first time in the opposing party’s reply”), aff’d, 85
F.App’x 960 (4th Cir. 2004). Moreover, federal courts typically do not consider an argument raised
for the first time in a reply brief or memorandum. See United States v. Freeman, No. PWG-16-
197, 2016 WL 6582645, at *4 (D.Md. Nov. 7, 2016). Officer Defendants are not entitled to
reconsideration of an issue that they failed to raise in their motion for summary judgment. See,
e.g., Villalta v. B.K. Trucking & Warehousing, L.L.C., No. DKC 2007-1184, 2008 WL 11366399,


the thoroughness of Jones’ counter argument does not provide a basis for reconsideration under
Rule 60(b).


                                                  3
         Case 1:16-cv-02662-GLR Document 132 Filed 07/02/20 Page 4 of 4



at *2 (D.Md. Aug. 19, 2008) (declining to reconsider defendants’ request to dismiss plaintiff’s
claim for punitive damages because defendants did not raise the argument in their underlying
motion).

        In sum, Officer Defendants are not entitled to reconsideration of this Court’s September
13, 2019 decision under Rule 60(b) because Jones addressed Officer Defendants’ qualified
immunity argument, and the factual disputes precluded the Court from determining whether
Officer Defendants were entitled to summary judgment. Moreover, Officer Defendants’ statute of
limitations claim was not properly presented to this Court. Officer Defendants are similarly not
entitled to relief under Rule 60(a), having failed to establish an omission or oversight by this Court.
Accordingly, the Court will deny Officer Defendants’ Motion for Reconsid eration.

        For the foregoing reasons, Defendants’ Motion for Reconsideration (ECF No. 120) is
DENIED. The Court DIRECTS the parties to file a joint status report addressing the four points
outlined below within seven days:

   1. Whether the parties would like to participate in a mediation;

   2. Whether the parties object to having the case transferred to a U.S. Magistrate Judge for
      all further proceedings;

   3. The trial’s likely duration;

   4.   Any other issues the parties wish to bring to the Court’s attention.

       The Court will contact the parties to schedule a teleconference to discuss pretrial and trial
scheduling.

       Despite the informal nature of this memorandum, it shall constitute an order of this Court,
and the Clerk is directed to docket it accordingly.


                                               Very truly yours,

                                                         /s/
                                               George L. Russell, III
                                               United States District Judge




                                                  4
